Court of Claims — jurisdiction; veteran’s educational allowances ; administrative remedies — finality of. — Plaintiff, a *749veteran of World War II and the Korean conflict, sues to recover the monetary value of the educational benefits and allowances which he alleges were wrongfully denied him by the Veterans Administration. Both parties moved for summary judgment. Defendant’s motion was based on 38 U.S.C. § 211(a), which makes final and conclusive the decisions of the Administrator of Veterans’ Affairs. The court, upon consideration of the briefs and oral argument of counsel, held that plaintiff had failed to state a claim within the jurisdiction of the court and ordered, on January 31, 1964, that the petition be dismissed.